BROWN, J.
— Action for damages for alleged injuries sustained by plaintiff through' the derailment of one of defendant’s trains upon which she was a passenger. Plaintiff had judgment below for $10,000, and the defendant brings the case here by writ of error.
*704This suit was originally instituted in the circuit court of Jackson county, Missouri, on July 10, 1905, at which time.the plaintiff in her petition did not allege any injury to her womb; but the first suit was dismissed, and in the present action, which was instituted on September 18,1905', she alleges that “she was bruised and injured about her back and spine and over the region of her kidneys and in the kidneys. Her left hip was severely bruised and wrenched, left leg was severely wrenched and bruised in and near the knee. Her left shoulder was bruised and contused. Her right leg was severely wrenched, bruised and contused. Her uteris was misplaced and anteverted, thereby causing inflammation of the pelvic parts and adhesions of the uterus to the pelvic walls, on account of which plaintiff has since suffered almost constant pains in her pelvic regions and in her head and back. That .by reason of such injuries, her nervous system was severely shocked and impaired, and that said injuries are permanent and lasting in their character and effect.”
Plaintiff testified that on June 9, 1905, she was a passenger on defendant’s train between Texarkana and Hope, Arkansas, a distance of thirty-five miles. A few miles from Texarkana, said train was derailed and wrecked, some of the front cars leaving the track and sliding or rolling down an embankment; the front end of the chair car in which plaintiff was riding jumped off the track, sliding partly down an embankment, the rear end thereof remaining attached to the dining car on the track. When the wreck occurred, plaintiff tried to arise in her chair, and by the sudden movement of the car was thrown violently against the arm of her chair and down into the aisle of the car, where she was trodden upon by persons who were scrambling to get out of the car. In being thus thrown down and trodden upon, she received severe bruises upon her left hip, abdomen, back, shoulder , and legs, cans*705ing a displacement of her womb, and resulting in permanent injury to her health. After the alleged injury, plaintiff went on to Hope, Arkansas, where she spent tlie night and the following clay with friends. She then returned to Texarkana, where she remained one night, going thence by train to Kansas City, where some of her relatives and friends resided, and where she applied for and received the first medical aid for her injuries..
The physician who treated plaintiff at Kansas City testified that there were many bruises upon her body and limbs, and that she was in a very nervous condition bordering on collapse when she came into his office. He gave her internal treatment for her nervous condition and a local application for her bruises, but did not then discover any injury to her womb-or uteris. She remained under this physician’s care for three months, and more than a month after the injury, continued to be nervous, complaining of severe pains in her back and the lower part of her pelvis, accompanied by suppressed menstruation. He then examined her genital organs for the first time and found them very much congested and inflamed, and her womb anteverted or tipped forward, causing her much pain, and producing a highly nervous condition. Her physician testified that this unnatural condition of her womb could have been produced by a bruise or blow of any kind.
Said physician and two others employed by plaintiff, together with three physicians employed by defendant, examined plaintiff a short time before the trial. The physicians employed by plaintiff testified that her womb was still anteverted or anteflexed and adhered to her bladder, causing severe pains, and greatly affecting her nerves, stating that in their opinion it was very doubtful if plaintiff could be re stored to a normal condition of health.
*706The three physicians employed by defendant testified that plaintiff’s womb was not anteverted and did not adhere to her bladder, bnt on the contrary, was slightly retroverted or tilted backward, bnt not sufficiently so to in any manner impair her health.
Plaintiff further testified that prior to the injury complained of she had never been afflicted with any womb trouble or disease of the nerves and was in perfect health; that she was able to work all day and until ten o’clock at night as a saleslady in a dry goods and millinery store, for which services, together with assistance rendered in purchasing goods, she received fifty dollars per month. That she lost three months from her employment immediately following her injuries, and then returned to work at forty dollars per month. That while since her injury she- had been able to do some work as a saleslady, she has been and is now afflicted with a severe nervous trouble, accompanied by constant pains in her back and genital organs, so that -she can only stand on her feet during short intervals of time; that she is also subject to fainting spells; which ailments have caused her to lose much time from her work, and forced her to resign her position.
May Cooper, one of plaintiff’s witnesses, and the party whom she visited at Hope, Arkansas, testified that plaintiff was so nervous and suffering to such an extent the day following the wreck that she was compelled to lie down most of the time; that there were many bruises upon plaintiff’s body and limbs at that time. That she roomed with, plaintiff several months in the years 1903 and 1904, during which time plaintiff slept soundly, appeared to be in excellent health, and worked long hours as saleslady, without fatigue or inconvenience. That immediately after the wreck and several months later she roomed with plaintiff, and noticed that she could no longer sleep soundly, *707but was very nervous, and apparently in very poor health.
A number of witnesses introduced by plaintiff testified that prior to her alleged injuries she appeared to be in perfect health, had a clear complexion, full, rosy cheeks, bright eyes, and weighed about one hundred and thirty pounds, and was able to work long hours assisting her employers in selling and buying goods. That in a few months after she received her alleged injuries, her weight decreased to one hundred and two pounds, her complexion became pale and sallow and her eyes dull and languid, in which condition she continued until the time of the trial; and that she is now subject to fainting spells which cause her to lose much time from her work.
On the part of defendant, there was testimony that its engineer and conductor went through the train and among the passengers immediately after the derailment, and could find no one who claimed to have been injured in any manner.
Four physicians whom defendant sent to the wreck testified substantially to the same effect. One of said physicians testified that he knew plaintiff, having prescribed for her two or three times in 1904; that at the wreck he asked her if she was seriously injured, and she replied that she was “pretty badly shaken up, but not seriously hurt, she thought.” Two other persons who were riding on’ the same car with plaintiff at the time of the derailment, testified that they saw no one 'thrown out of their seats or thrown down in the aisle of the car. One of these witnesses stated that she talked with plaintiff just after the.wreck, and that plaintiff seemed to be greatly excited, but made no complaint of having been injured.
The conductor of defendant’s train testified that at the time of the derailment he was standing in the aisle, about the middle of the chair car where plaintiff was riding; that he was not thrown off his feet, *708and that the car did not stop very suddenly. He, however, stated that the front end of said chair car was thrown off the trucks and the rear wheels off the track; that when it stopped, the passengers were all “making for the door, to get out;” but he saw no one thrown down or out of their seats.
Defendant also introduced evidence to the effect that plaintiff did not complain of her injuries to the family with whom she stopped over night at Hope, Arkansas, immediately after the wreck. That she called the lady with whom she stopped into her bedroom and showed her a small red spot the size of a dime on one of her hips which she thought was rubbed by her dress. That she went walking, driving and street car riding next day with friends. There was evidence to the effect that before the wreck plaintiff was refused life insurance because she had had hemorrhages some ten years before and her father had died of consumption. That before receiving her alleged injuries for which she is suing, she was treated for dyspepsia, malaria, and at times had a sallow complexion, frequently took medicine, and expressed anxiety about the condition of her lungs.
Several employees of defendant testified that defendant’s roadbed and track were in good condition a,t the place where the wreck occurred. That defendant’s cars and engine were likwise in perfect condition and were not running at an excessive rate of speed, and that the wreck could not have been avoided by the highest degree of care on the part of defendant’s serv-' ants.
On this point, plaintiff testified that she saw a number of rotten railroad ties on defendant’s roadbed which had been broken up by the derailment, and that a rail of defendant’s track protruded through the bottom of the car on which she was riding, and had no ties hanging to it; that the ties from which said *709rail had been torn appeared to be rotten. She also testified that the alleged injury to her womb was not discovered by her physician until after her first suit was instituted..
This action was originally prosecuted against the Missouri Pacific Railway Company, jointly with the defendant, but before the cause was submitted to the jury, the plaintiff dismissed her suit as to the Missouri Pacific Railway Company.
Such additional parts of the record proper and evidence as are necessary to a full understanding of the case will be noted in connection with our rulings upon the issues presented.
OPINION.
Plaintiff (defendant in error here) contends that we are precluded from considering this appeal, and particularly that we should refuse to consider the alleged errors in the admission and rejection of evidence noted in the bill of exceptions, because, (1) there is an appeal pending in this case on the part of the Missouri Pacific Railway Company, one of the defendants herein; (2) the bill of exceptions was not filed within the time granted by the court; and (3) defendant’s motion for a new trial does not specifically designate the evidence which it claims was improperly admitted or excluded.
The record shows that an appeal was granted to the Missouri Pacific Railway Company, after the action had been dismissed as to that defendant.
While it is true that the same defendant cannot bring a cause to this court both by appeal and writ of error, yet, in this case no judgment had been rendered against the Missouri Pacific Railway Company, and therefore it was not entitled to an appeal, and the act of the trial court in improviclently granting such appeal or the pendency thereof in no way barred its *710codefendant, the St. Lonis, Iron Mountain & Southern Railway Company, from suing out its writ of error herein.
The second contention of plaintiff grows out of the fact that the record proper indicates that the order extending the time beyond the term at which the judgment was rendered for settling and filing bill of exceptions was granted to the Missouri Pacific Railway Company, and not to the St. Louis, Iron Mountain & Southern Railway Company. However, the order extending the time was by proper application to the trial court amended nunc pro tunc, so as to embrace the St. Louis, Iron Mountain & Southern Railway Company; and we think this amendment was properly made. There was evidence that there was no other suit pending in the trial court in which the plaintiff, Macy Norris, was a party; and as the cause had been dismissed as to the Missouri Pacific Railway Company, it was not entitled to an appeal, and we are convinced that the trial court would not have intentionally granted it an appeal or time within which to file exceptions.
The order extending time to file bill of exceptions was evidently intended by the trial court to apply to the St. Louis, Iron Mountain & Southern Railway Company. We find that the record entries of the clerk and the entries on the judge’s docket afforded ample warrant for the court to make the nunc pro tunc amendment of its record; and we hold that the bill of exceptions was filed in due time.
Defendant’s motion for a new trial contains the following general allegations of error:
“The court committed error in admitting illegal and incompetent evidence offered by plaintiff.
“The court committed error in excluding legal and competent evidence offered-by defendant.”
*711Tó sustain her contention that the foregoing allegations are insufficient to call the trial court’s attention to the alleged errors in the admission and exclusion of evidence, plaintiff cites the rulings of this court in State v. Brown, 168 Mo. l. c. 474, and State v. David, 159 Mo. 534.
These cases sustain plaintiff’s theory, but the rule of law which they announce is no longer adhered to by this court. [State v. Barrington, 198 Mo. l. c. 76; Collier v. Lead Co., 208 Mo. l. c. 257.]
In the ease of Collier v. Lead Company, 208 Mo. l. c. 258, this court in speaking through Judge Graves, said: “We announce again that if objections are made and exceptions saved to the action of the trial court in the admission or exclusion of testimony, then the general assignment in the motion is sufficient.”
We think the rule regarding motions for a new trial announced in the Barrington and Collier cases is sound; and therefore overrule plaintiff’s attack on the bill of exceptions.
This brings us to the assignments of error upon which the defendant (plaintiff in error here) seeks a reversal of the judgment.
Defendant contends that error was committed in permitting non-expert witnesses to give evidence of the condition of plaintiff’s health before and after her alleged injuries.
It is true that mere opinions of non-expert witnesses as to the health of a party would not be admissible ; but in this case the court did not permit the witnesses for plaintiff to merely give their opinions, but required them to state the whole facts upon which their opinions were based. Consequently, their testimony was entirely competent as tending to prove that plaintiff was in a healthy condition before the accident, and also that her health was poor after the accident. It is true that a non-expert might easily be mistaken about the condition of the health of an individual with *712whom he was intimately acquainted, and, for that matter, the same can be said of the testimon}*- of medical experts. The fact that.'some of plaintiff’s witnesses were not experts only goes to weaken the probative force of their testimony, and does not render them ineligible to testify to the appearance of the plaintiff as indicating the condition of her health.
The cases of Sharp v. Railroad, 114 Mo. 94, and Railroad v. Demsey, 40 Tex. Civ. App. 398, cited by defendant, instead of sustaining its contention, are very good authority for the admissibility of the evidence of non-expert witnesses, where the facts upon which such witnesses base their opinions are detailed to the jury, as in this case. [Partello v. Railroad, 217 Mo. 645.]
Defendant also complains of the introduction of five photographs purporting to show the condition' of defendant’s engine and some of its cars immediately after the wreck. The -photographer who made these pictures was not sworn, and the only evidence'that they' are true reproductions of the cars and engine as they appeared immediately after the wreck, is the testimony of the plaintiff that they are correct representations of said cars and engine.
While it may be true that these photographs were not properly proven, we do not think their introduction could have harmed the defendant in any particular. They do not purport to be photographs of the car on which plaintiff was riding; and as there is no material difference in the evidence offered by plaintiff and defendant as to the condition of the engine and cars after the wreck, we cannot conceive of any injury that defendant sustained by the introduction of these photographs. Their admission was not reversible error.
Defendant in its brief asserts that the evidence of its engineer and also of the physicians sent by it to the wreck, to the effect that they went among the pas*713seng'ers, made a diligent inquiry and failed to find anyone who complained of having been injured, is competent evidence to prove that plaintiff was not injured. We agree with defendant on this point; but as the evidence of all these parties was admitted without objection by plaintiff, defendant had the full benefit of its probative force, and on this point is without any grounds of complaint.
Defendant further complains that the court committed reversible error in excluding a part of the testimony of Doctor Corclier, an expert who examined plaintiff a short while before the trial. Upon reading the record, we find that the court only sustained one objection to the testimony of Doctor Corclier, after-wards permitting him to make a full explanation of his knowledge of plaintiff’s condition, and also to criticise and discredit the evidence of plaintiff’s physicians and the methods they adopted in ascertaining the nature and extent of plaintiff’s injuries. Consequently, this alleged error of the trial court must be disregarded.
Defendant complains of plaintiff’s instructions numbered 1 and 2 as follows:
“1. The court instructs the jury that if they find and believe from the evidence that on or about the 9th day of June, 1905-, the plaintiff was a passenger on one of defendant’s trains, and that while so a passenger and being carried thereon upon defendant’s road, the car in which plaintiff was being carried was derailed, and that plaintiff was thereby thrown from her seat in said car and thereby injured, then the law presumes that such injury to plaintiff was caused by defendant’s negligence, and such facts, if proven by a preponderance of the evidence, make out a presumptive case for the plaintiff, and you should find a verdict for the plaintiff, unless you further believe from the evidence that notwithstanding this presumption the defendant at the time of the happening of the injury had in fact *714then fully performed, or was then fully performing its duty, as defined and stated in other instructions herein, toward plaintiff as such passenger, or that such injury to plaintiff, if any, did not occur because of any failure of the defendant in such respect.
“2. The court further instructs the jury that having received the plaintiff upon board of one of its cars as a passenger for the purpose of transportation along its line, the duty and obligation of the defendant railroad to the plaintiff and its other passengers on • that car was to carry such passengers safely as far as it is capable by the exercise of a very high degree of care and caution; and the defendant is responsible for all injury resulting to such passenger from any failure to exercise such care, and when the passenger suffers injury by the derailment of the train or car in question, the presumption is that it was occasioned by some negligence of the defendant railroad, and the burden of proof is cast upon defendant to rebut this presumption of negligence and establish the fact that there was no negligence on its part, and that the injury was occasioned by inevitable accident, or by some cause which could not have been avoided by the exercise of a very high degree of care and caution; and by a very high degree of care and caution as used in these instructions is meant that degree of care which is ordinarily used by a very careful and skilful person under the same or similar circumstances.”
Defendant contends that it was error to tell the jury in these instructions that proof of the derailment and wrecking of the car on which plaintiff was riding as a passenger raised a presumption that the derailment and consequent injuries to plaintiff were the result of negligence on the part of defendant, citing the case of Bailey v. Railroad, 152 Mo. l. c. 461, wherein Judge Gantt speaking for this court said: “This court has, on more than one occasion, condemned the practice of instructing juries as to a presumption of *715negligence, when all the facts are in evidence . . . When the facts are known and admitted or are testified to by witnesses, then it is the province of the jury to pass on their legal effect under proper instructions. There is no occasion for indulging in presumptions.”
What was said in the Bailey case about presumptions was then and is now sound law, as applied to the facts in that case, which involved an alleged injury to a conductor in charge of a street car through negligence of another street car company, in failing to keep its crossing in repair. But quite a different rule applies to injuries received by passengers from that which applies to employees of a transportation company.
In the recent case of Price v. Metropolitan Street Railway Company, 220 Mo. l. c. 446, a suit involving injuries to a passenger on a street railway car, Judge Graves, speaking for the court in Banc, approved an instruction to practically the same effect as those now assailed by defendant. In that case, the instruction approved by the court in Banc contained the following provision:
“If you believe f^om the evidence that there was a collision between two trains of defendant on one of which plaintiff was a passenger, (if you believe she was a passenger thereon), the presumption is that it was occasioned by some negligence of defendant, and the burden of proof is cast upon the defendant to rebut this presumption of negligence and establish the fact that there was no negligence on its part, and that the injury, if any, was occasioned by inevitable accident or by some cause which such highest degree of care could not have avoided.”
This doctrine was again approved in the case of Cooper v. Realty Co., 224 Mo. l. c. 723.
We therefore hold that instructions numbered 1 and 2, complained of by defendant, correctly announced the law as heretofore declared by this court.
*716Defendant also complains of instruction numbered 3, given at the request of plaintiff, as follows:
“3. The court instructs the jury that the defendant as a common carrier of passengers was bound to provide a reasonably safe track and roadbed, and reasonably safe and stanch road, good cars, and careful employees to manage the same, so far as same could be provided by the exercise of a very high degree of care and caution, and is responsible for all injuries resulting from a failure to exercise such care by its agents and servants, and if the jury believe from the evidence that while the plaintiff was a passenger on one of defendant’s cars at the time and place in evidence, the car in which plaintiff was a passenger was derailed, and that plaintiff was thereby injured, then the burden of proof rests upon the defendant to prove to your satisfaction that the appliances and machinery by which said car was operated, and the roadbed, track and ties of the road at the place of de ■ railment, were reasonably safe and sound, so far as the exercise of a very high degree of care, caution, skill, diligence and foresight could provide, and that said injury, if any, was caused by inevitable accident or defects in said machinery, appliances, roadbed, track or ties that could not have been seen, detected or known to the defendant, its agents or servants, by the exercise of such high degree of care and caution.”
This instruction is assailed because it required defendant to operate its train with careful employees and exercise a very high degree of caution to avoid wrecks and consequent injuries to the plaintiff as one of its passengers. That part of said instruction numbered 3 now under consideration contained nothing but the sound doctrine that defendant was required to use a very high degree of care in all matters affecting the safety of its passengers.
Further complaint is made against this instruction numbered 3 on the ground that the word “ satis*717fied” should not have been used therein, because its use might imply that the jury was required to find beyond a reasonable doubt that defendant was not guilty of any negligence in order to authorize a verdict in its favor. Defendant cites the case of Kirchner v. Collins, 152 Mo. 397, in which the words “fair preponderance” as used in an instruction, were condemned as possibly implying something more than a mere preponderance of the evidence. It was, however, held in that case that the use of the words “fair preponderance,” while subject to criticism, did not constitute such an error as justified the reversal of the case; and we think the same is true as to the word “satisfied” in the instruction under consideration. The word “satisfied,” as used in said instruction numbered 3., is not a definite statement of the law which required the defendant to prove by a preponderance of the evidence that the wreck was not caused by negligence on defendant’s part. The instruction thus being indefinite, did not constitute misdirection, but should be classified as non-direction, or a failure to instruct on all the law of the case.
The words “preponderance of evidence,” however well explained, have a somewhat indefinite meaning, and just what effect they have on .the minds of the average jury is somewhat problematical.
In the trial of civil cases, many important duties rest upon the attorneys for both plaintiff and defendant, among, which is to aid the court in giving to the jury all the instructions which they need to enable them to arrive at a correct verdict; and the unsuccessful litigant is not entitled to a reversal because the instructions given at the request of his adversary do not cover all the points upon which instructions should have been given, unless such unsuccessful litigant has prepared and requested proper instructions on the points about which he complains. [Kerr v. Railroad, 113 Mo. App. 5; Harmon v. Donohoe, 153 Mo. 274; *718Matthews v. Railroad, 142 Mo. 666; Browning v. Railroad, 124 Mo. 55.]
In Kerr v. Railroad, supra, Judge Broaddus, of the Kansas City Court of, Appeals, correctly announced the law applicable to the point in issue, in the following language:
. “It is also contended that the court committed error in giving plaintiff’s first instruction. It reads: ‘The court instructs the jury that if they believe and find from the evidence,’ etc. The objection is that it fails to place the burden of proof upon plaintiff to prove his case by a preponderance of the evidence. The instruction is good enough as it stands. The jury are instructed that they must arrive at a verdict from the evidence; that is, from all the evidence in the case. If defendant wanted the jury instructed as to the preponderance of the evidence, it ought to have asked the court to so instruct. But it failed in that respect, for which reason it is in no condition to avail itself of a technical error at most; and when it could have had, by asking, an instruction imposing the burden of proof upon plaintiff. ’ ’
Defendant also complains of the action of the trial court in refusing to give its instructions numbered 1 and 2, which if given, would have told the jury that the plaintiff could not recover on account of alleged injuries to her womb, because her petition contained no charge that she was so injured.
The learned counsel who assigned this alleged error did not try this case in the lower court, and was evidently under the impression that the petition on which the case was tried below did not count upon any injuries to plaintiff’s womb; but since the oral argument in this court, he has by stipulation agreed to a correction of the record, showing that the case was tried upon a petition which does charge injuries to plaintiff’s womb, through the derailment of defendant’s *719train. Hence, it is apparent that defendant’s instructions numbered 1 and 2 were properly refused.
Defendant further complains that the trial court erred in modifying its instruction numbered 4, which, as prayed, read as follows:
“4. - The court further instructs you that the plaintiff, Miss Norris, has been a witness in her own behalf. You are the sole judges of her credibility. All statements made by her, if any, which are against her interest, must be taken by you as true; but her statements in her own favor are only to be given by you such credit as you, under all the facts and circumstances in evidence, may deem them entitled to.”
This instruction as modified and given, reads as follows:
“4. The court further instructs you that the plaintiff, Miss Norris, has been a witness in her own behalf. You are the sole judges of her credibility. All statements made by her, if any, which are against her interest, are presumed to be true; but her statements in her own favor are only to be given by you such credit as you, under all the facts and circumstances in evidence, may deem them entitled to.”
Appellant does not cites us to any authority condemning the modification of this instruction, and we are convinced that the law is more correctly announced in the modified instruction than in the form in which it was originally asked. Hence, the court did not commit error in making the modification.
Defendant also complains that the trial court committed reversible error in failing to withdraw incompetent and prejudicial remarks of counsel for plaintiff in his argument to the jury.
By the record it appears that plaintiff’s counsel in his argument said: ‘‘Gentlemen, this young girl comes to you, not of the silk stocking aristocracy.”
Objection to this remark was sustained, and plaintiff’s counsel withdrew it; and continuing his argu*720rnent, said: “Now, when she was asked about resigning, Judge Robinson says, ‘Did you write out your resignation!’ And she answered, ‘Why, no. Of course not.’ She is not like one of those big railroad officials. When a railroad lawyer or a railroad president resigns, they write it out and have a big red seal on it and a pink ribbon and all that.”
Defendant objected to this remark, and the objection was sustained.'
Counsel also said: “Years ago the father of this brave .little woman died of consumption, and left her to make her own way in the world. ’ ’
Objection was made to this remark; but the court does not seem to have made any ruling on same. As the matter stated was clearly within the evidence, there was no ground for objection. The fact that plaintiff’s father died of consumption, leaving plaintiff an orphan, had been brought out in the evidence by the defendant, as tending to show a probable cause for the decline of plaintiff’s health; and defendant had no just grounds for complaint about an argument based on evidence which it brought into the record.
In concluding, plaintiff’s counsel said:
“And so far as the-evidence in this case shows, there is not one spot or blemish or black mark on her character or name, wherever she has been, and this is the first time in her whole life long that she has ever been assailed, and she is assailed now because this defendant company wants to save this round sum of money which Judge Eobinson says looks bigger and bigger to this young lady all the time.”
The defendant excepted to all the foregoing remarks by plaintiff’s attorney; but there is nothing in the record to show that he asked the court to rebuke counsel for plaintiff, or to withdraw the alleged improper remarks from the consideration of the jury.
It is the peculiar duty of the trial court to regulate the argument of counsel and keep thorn within the *721record. Tu tlie case of Wendler v. People’s House Furnishing Company, 165 Mo. 542, Judge Yalliant' in speaking for this court, said: “The trial judge having heard all the arguments is in a much better position to know whether an improper influence has been exerted than the appellate court can possibly be with only a fragment of the speech quoted. If the privilege of argument has been abused and an appeal to the passions has carried the jury away from its duty, the trial court should set aside the verdict.”
The trial court should not permit argument which amounts to an appeal to the jury to give judgment for one party on account of his poverty or the wealth of the opposite party, and trial courts should promptly rebuke counsel who indulge in such arguments. The most effective way of shutting out improper argument is for the trial court to inform the attorney that a verdict obtained by improper remarks will promptly be set aside by the trial court.
Except in extreme cases, it is not sufficient to secure reversal, for an attorney to merely object and except to the remarks of opposing counsel. He should request that the transgressing counsel be rebuked by the.court; and where the proper rebuke is not administered, he should except to the court’s failure to rebuke ; otherwise, this court will be disinclined- to grant a new trial based on improper remarks of counsel'. [State v. McMullin, 170 Mo. 608, l. c. 632: State v. Phillips, 233 Mo. l. c. 307.]
Defendant also contends that the verdict of the jury is not supported by substantial evidence. We have considered this feature of the case with great diligence. Three or four witnesses testified that they saw external bruises upon plaintiff’s body shortly after the wrecking of defendant’s train. Whether the blows that produced those bruises caused the present disordered condition of her womb is not very clearly *722proven. It is always difficult to properly diagnose or prove the cause or extent of internal injuries. Plaintiff’s physician testified that the injuries to her. womb could have been produced by a blow, and the bruises upon her body furnish at least substantial evidence that she received sufficient blows to produce the injury to her womb.
Miss Cooper, whom plaintiff visited at Hope, Arkansas, the next day after the wreck, stated that the plaintiff expressed a desire to speedily return to her sister and friends at Kansas City before she became too sick to do so. If she made that statement, plaintiff evidently felt that she was seriously injured. Her case is not weakened by the fact that she failed to tell defendant’s conductor, engineer and physicians at the' wreck that her womb or genital organs were injured, nor by the further fact that she returned to her relatives and friends at Kansas City before seeking medical aid, nor by her failure to complain of said injury to her womb when she first placed herself under the care of a physician. She probably at that time did not know that her womb was injured, and it was only natural that an unmarried female should be very reluctant to make known an injury or ailment of that character.
The defendant proved that prior to plaintiff’s alleged injuries she had taken medicine for dyspepsia and malaria, and had expressed anxiety about the condition of her lungs; but none of these ailments would, according to the record, tend to produce displacement of the womb.
We find that every feature of plaintiff’s case is supported by substantial evidence; so that under the well-settled rule of this and all other appellate courts of this country, we cannot reverse the judgment on that ground.
Defendant also attacks the judgment for plaintiff • on the ground that it is excessive, citing the decision *723of this court in the case of Partello v. Railroad, 217 Mo. 661.
The overwhelming preponderance of the evidence is to the effect that prior to the injuries received by plaintiff, she was in an excellent state of health, able to perform her duties as a saleslady to the entire satisfaction of her employers. The evidence as to the extent and permanency of her injuries is somewhat conflicting; and while it is clear that plaintiff has suffered much pain and that she probably cannot be restored to health without undergoing a painful surgical operation, it is not proven that her injuries are necessarily permanent; and we therefore find that the verdict of the jury is excessive to the amount of $2500.
Accordingly, it is ordered that the judgment shall be affirmed for the sum of $7500 as of the date of the return of the verdict and the .rendition of judgment and to bear interest from that date, if the plaintiff shall within ten days from this date remit the sum of $2500 as of the date of the verdict; otherwise, the judgment will be reversed and the cause remanded for a new trial.
It is so ordered.
Kennish, P. Jand Ferriss, J concur.